Case 1:20-cv-20813-RNS Document 59 Entered on FLSD Docket 02/09/2021 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida

  Sisvel International S.A. and 3G   )
  Licensing S.A., Plaintiffs,        )
                                     )
                                        Civil Action No. 20-20813-Civ-Scola
  v.                                 )
                                     )
  BLU Products Inc., Defendant.      )
                          Order Scheduling Mediation
        The mediation conference in this matter will be held with Brian Spector
  on March 15, 2021. The mediator and the parties have agreed to this date. It
  may not be rescheduled without leave of the Court. If, at the time of the
  scheduled mediation, travel and social-interaction restrictions are still in place
  or being recommended due to the coronavirus pandemic, the parties must
  arrange for mediation to occur via videoconference.
        The Court reminds the parties that the mediation report is due within
  seven days following the mediation conference. If the mediator fails to file a
  mediation report within seven days following the mediation conference, lead
  counsel must file a mediation report within 14 days after the mediation
  conference.
        Done and ordered, in Miami, Florida, on February 8, 2021.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
